Mr. Presiding Justice Barnes delivered the opinion of the court. Abstract of the Decision. 1. Contracts, § 44*—when provision for right of inspection and rejection waived. Where the purchaser of an electric sign under a contract giving him the right of inspection and approval before it should be put in place directs the sign to be hung after request is made that he inspect it, he waives his right to inspect and to claim nonacceptance before the sign was hung. 2. Contracts, § 307*—when noncompliance with terms not a defense when prevented, Toy defendant. In an action on a contract, where it appears that there has been a substantial compliance with the terms of the contract and performance in all matters except so far as prevented by defendant himself, which matters plaintiff was ready and willing to perform, defendant cannot complain as to the matters not performed. 3. Trial, § 68*—when contracts sufficiently offered in evidence. In an action on written contracts, where, when they were marked for identification, plaintiff’s counsel stated that he wished to submit them to the jury and one was read in full to the jury and the other was stated in substance and both parties treated them as in evidence, an objection that they were not offered in evidence is without merit.